Citation Nr: 1230028	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  06-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1987 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
	
This case has previously been before the Board, most recently in December 2010.  At that time, the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  


FINDING OF FACT

No acquired left eye disability present during the pendency of the claim is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in September 2003 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a February 2008 letter, the Veteran was provided the appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection is granted for disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Refractive error of the eye is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran has reported that he has a left eye disability as a result of being hit with a metal plate and having motor oil splashed in his eye while changing the oil of a vehicle during active service.  

A review of the Veteran's STRs shows that in May 1989, the Veteran was seen in medical with complaints of redness in his left eye for five days.  At that time, the Veteran reported that he had been hit by a fist in the eye.  Upon physical examination, the Veteran was found to have two small patches of blood in the left and right eyes.  His visual acuity was noted to be 20/20 in each eye.  There was no swelling or abrasion of the left eye found.  The Veteran was diagnosed with popped blood vessels in the sclera at that time.  He was prescribed eye drops for treatment.  There is no indication from the record that the Veteran sought further treatment for left eye problems while he was in active service.  There is no separation examination of record.  

A review of the post-service medical evidence of record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  A review of the treatment notes of record shows that the majority of the Veteran's VA Medical Center treatment pertains to his mental health disabilities; however, there are sporadic treatment notes of record pertaining that the Veteran's eyes.  In September 2003, the Veteran was seen for a psychosocial assessment at which time it was noted that the Veteran had brown spots in his eyes.  It was noted that the Veteran attributed the spots to a military service incident when his eyes were splashed with hot engine oil from a vehicle he was working on.  There was no diagnosis of an eye disability made at that time.  

In August 2004, the Veteran was seen for an occupational therapy mental health consultation.  At that time, the Veteran again reported that while in the military he had some hot oil splash into his eyes, causing brown spots/pigmentation.  There was no diagnosis of an eye disability made at that time.  

In March 2007, the Veteran was seen for complaints of a burning sensation and light sensitivity in both eyes.  He reported that it had been happening off and on for approximately six months, but that it had been worse recently.  He also reported that this had been a chronic condition for years.  There is no indication that a diagnosis was made.  The Veteran was told to contact his primary care provider for further consultation.  

In May 2010, the Veteran was afforded a VA examination.  At that time, the Veteran again reported having oil splashed in both eyes in May 1989 while in active service.  Based on the history provided by the Veteran, a review of the claims files, and examination of the Veteran, the VA examiner diagnosed reduced vision with unknown ocular etiology.  The examiner opined that the Veteran's left eye disability was not caused by or the result of the reported injury during active service.  The examiner failed to provide a rationale for his opinion.  

In September 2010, the Veteran was seen to determine whether he had diabetic retinopathy.  At that time, it was noted that the Veteran had one abnormal Hollenhorst plague in the right eye; however, there were no abnormal clinical findings for the left eye.  

In February 2011, the Veteran was afforded another VA examination.  At that time, the Veteran again reported that his left eye disability was due to a trauma he sustained in 1989 while in active service.  He reported that he was changing the oil on a tank and spilled hot oil on his face.  He reported to the VA examiner that he had been blind in the right eye for three days following the incident and blind in the left eye for two weeks following the incident.  Following examination of the Veteran, the examiner reported that there was no diagnosis of a left eye disability as there was no pathology to render a diagnosis.  The examiner did report that the Veteran had normal conjunctival pigmentation seen in people with color, but that there was no scarring from the Veteran's reported injury in service.

In June 2011, the Veteran was seen at the VA Medical Center for complaints of redness and puffiness in his left eye with yellow colored discharge.  The Veteran was referred to optometry, at which time he reported that the symptoms had been present for about two weeks.  The examiner diagnosed conjunctivitis and probable refractive error.  There is no indication from the record that the examiner diagnosed the Veteran with a chronic left eye disability that was related to the Veteran's active service at that time.    

In January 2012, the February 2011 VA examiner was asked to review the Veteran's claims files and provide an addendum opinion.  The examiner opined that it was less likely as not that the Veteran's reported left eye disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the VA examiner reported that there were no ocular disorders listed in the Veteran's enlistment physical.  He noted that an STR treatment note addressed a blunt force trauma incident where the Veteran was struck in the face by a fist and sustained subconjunctival hemorrhages of the left eye.  The examiner reported that the Veteran's vision was 20/20 in both eyes at that time.  The examiner also reported that a review of the May 2010 VA examination report showed that the Veteran claimed he had residual ocular problems related to oil spilling in his eyes.  Specifically, the Veteran reported that he had brown spots in his eyes as a result of the oil spill.  The examiner noted that there was no abnormal ocular pathology found at the time of the May 2010 VA examination or at his own examination of the Veteran in February 2011.  Ultimately, the examiner reported that his conclusion was the same as that of the May 2010 VA examiner, that the Veteran had racial melanosis which was a normal pigmentation pattern of the eye.  

Of record is a January 2010 statement from Ms. M.J., a friend of the Veteran.  In her statement, Ms. M.J. reported that she knew the Veteran prior to his entrance into active service, at which time he did not have any trouble with his eyes.  She reported that ever since the Veteran's release from active service he had impaired vision and poor eyesight.  She reported that the Veteran had difficulties seeing at night and that he had brown spots in his eyes that were not there prior to his service.  

Also of record is a statement from the Veteran's girlfriend, Ms. E.S.  In her statement, Ms. E.S. reported that she had been in a relationship with the Veteran for approximately five months.  She reported that during their time together, she had observed the Veteran having difficulty seeing.  She reported that the Veteran had also complained of blurred and double vision, which usually occurred at night.  She also reported that the Veteran had two brown patches in his eyes that could be popped blood vessels.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, neither the Veteran nor his lay witnesses are competent to attribute the Veteran's eye problems to a disease or injury.  

In this case, the Veteran has not actually been diagnosed with a left eye disability, other than conjunctivitis, that is subject to service connection.  The record, to include the history reported by the Veteran, shows that the Veteran had an acute episode of conjunctivitis many years following his discharge from service.  There is no competent evidence linking the conjunctivitis to a disease or injury in service.  Moreover, the Veteran has been diagnosed with probable refractive error but refractive error is not considered a disease or injury for compensation purposes.

The Board acknowledges that the Veteran believes that the pigment changes in his left eye are due to service trauma; however, the medical evidence indicates that the changes are a normal variant, rather than a consequence of any disease or injury.  The medical evidence on this point is clearly more probative than the Veteran's lay opinion to the contrary.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left eye disability is not warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a left eye disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


